Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 16, 2020

                                     No. 04-20-00146-CV

  THE MOST REVEREND WM. MICHAEL MULVEY, S.T.L., D.D. BISHOP of Corpus
                               Christi
                      Appellant/Cross-Appellee

                                               v.

                                         BAY, LTD.,
                                   Appellee/Cross-Appellant

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 12-09-51494-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                        ORDER

       On April 14, 2020, we ordered Appellants to show cause in writing that the clerk’s record
has been paid. Appellants timely complied; our April 14, 2020 order is satisfied.
       We ORDER the Jim Wells County District Clerk to file the clerk’s record with this court
within THIRTY DAYS of the date of this order.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court